DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
This application is in condition for allowance except for the presence of non-elected Group I claims 1-6 directed to Group I non-elected without traverse.  Accordingly, claims 1-6 have been cancelled (see Examiner’s Amendment, below).
Therefore, the Restriction Requirement of 10/06/2021 is withdrawn as non-elected Group I claims 1-6 have been canceled.  This cancelation does not require Applicants’ approval as Applicants elected Group II without traverse on 12/02/2021.
An art search for the methods of base claims 7 and 14 was conducted using Registry, ZCaplus, and HCaplus databases of STN.  See “SEARCH 6” (Expert-/STIC-Conducted art search) and “SEARCH 7” (Examiner-Conducted art search) in enclosed search notes.
Furthermore, a review of these STN search results by the instant application’s inventor/assignee/owner names did not retrieve double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of 10/06/2021 is withdrawn since the elected Group II claims are free of the prior art.
Current Status of 16/782,406
This Office Action is responsive to the amended claims of March 28, 2022.
Claims 7-8, 11-15, and 18-20 have been examined on the merits.  Claims 7, 13-14, and 20 are currently amended.  Claims 8, 11-12, 15, and 18-19 are original.  
Priority
Applicants identify the instant application, Serial #:  16/782,406, filed 02/05/2020, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/801,187, filed 02/05/2019.
The effective filing date is February 5, 2019, as the instant pending claims find support in the U.S. Provisional ‘187.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ Supplemental claim amendments and Reply of March 28, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/28/2022.
Applicants deleted the browser code in the Specification thereby rendering moot the objection (see paragraph 20) made in the previous Office Action.  The amended Specification of 03/28/2022 is formally accepted and entered into the record.
The obviousness rejection (paragraphs 21-24 of the previous Office Action) is withdrawn as Applicants amended the base claims 7 and 14 to be drawn to methods of use of the synthetic (ent-)allopregnanolone.
The primary reference ISHIKAWA is silent as to use of synthetic (ent-)allopregnanolone.  Therefore, the Examiner no longer believes a tenable case for obviousness can be made as ISHIKAWA only teaches use of allopregnanolone and not the chiral mirror image ent-allopregnanolone (one difference between amended claims and obviousness references).  The original difference was that ISHIKAWA did not explicitly teach treating glaucoma (second difference between amended claims and obviousness references).  Thus, these two differences now constitute two differences too many to constitute a viable obviousness rejection without running afoul of hindsight reasoning.
Furthermore, reading Applicants’ Specification precludes the possibility of using ISHIKAWA in an obviousness rejection over ent-allopregnanolone as allopregnanolone (AlloP) and ent-allopregnanolone (ent-AlloP) have distinct mechanisms of action (paragraph [0071]).  Moreover, it was surprisingly found that ent-AlloP exerts axonal protection via autophagy activation more effectively than AlloP (para [0072]) and ent-AlloP activates autophagy flow more effectively than AlloP (para [0074]).  Moreover, it was unexpectedly found that ent-AlloP successfully promotes autophagy and prevents apoptosis in high pressure (para [0073]).  These surprising results preclude use of other references in other obviousness rejections.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected Group I claims 1-6.  Applicants withdrew the non-elected Group I without traverse and therefore Applicants’ approval for this Examiner’s Amendment is not required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 7-8, 11-15, and 18-20 are allowable as written.
There is no known prior art reference that either teaches or anticipates the methods of using ent-allopregnanolone (ent-AlloP) to treat glaucoma of base claims 7 and 14.
The reference ISHIKAWA (Ishikawa, M., et al.  “Neurosteroids Are Endogenous Neuroprotectants in an Ex Vivo Glaucoma Model.”  IOVS.  (December 2014), Vol. 55, No. 12, pp. 8531-8541, referenced in IDS of 02/12/2020), discloses application of allopregnanolone to rat retinal tissue.  The resulting application of allopregnanolone attenuates pressure-induced retinal injury (see “Abstract”—especially “Methods” and “Results” on page 8531).
However, ISHIKAWA is a close art reference and no longer considered a prior art reference since it is silent as to use of the synthetic ent-allopregnanolone (ent-AlloP) [one difference with instant claims] to treat glaucoma [a second difference with instant claims], as is now required by amended base claims 7 and 14.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of ISHIKAWA to arrive at the instant invention since allopregnanolone (AlloP) and ent-allopregnanolone (ent-AlloP) have distinct mechanisms of action (instant Specification paragraph [0071]).
Moreover, ISHIKAWA cannot be used in an obviousness rejection against the instant amended claims.  It was surprisingly found that ent-AlloP exerts axonal protection via autophagy activation more effectively than AlloP (instant Specification para [0072]) and ent-AlloP activates autophagy flow more effectively than AlloP (Specification para [0074]).  Moreover, it was unexpectedly found that ent-AlloP successfully promotes autophagy and prevents apoptosis in high pressure (Specification para [0073]).  These surprising results preclude use of other references in other obviousness rejections.
The Examiner also conducted his own search within Registry and HCaplus databases of STN (see “SEARCH 7” in enclosed search notes) which only retrieved the instant application in a search for any reference containing both “ent-Allopregnanolone” and “glaucoma” in the same reference.  This precludes the existence of an anticipatory prior art reference against the amended instant base claims 7 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625